    Case 15-81581          Doc 59      Filed 04/02/20 Entered 04/02/20 23:29:34                    Desc Imaged
                                       Certificate of Notice Page 1 of 2
Form defdso13

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Western Division
                                            327 South Church Street
                                              Rockford, IL 61101



In Re:
Brian Joseph Alshanski                                        Case No. 15−81581
4703 W Shore Drive                                            :
McHenry, IL 60050                                             Chapter : 13
SSN: xxx−xx−0741 EIN: N.A.                                    Judge :   Thomas M. Lynch

Jennifer Anne Alshanski
4703 W Shore Drive
McHenry, IL 60050
SSN: xxx−xx−8927 EIN: N.A.
fka Jennifer Anne Redmond



                      NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE


      In order to receive a Discharge, you must file the following document.

          Debtor's Declaration Domestic Support Obligations.

       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.
    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT



Dated: March 31, 2020                                        Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
          Case 15-81581            Doc 59       Filed 04/02/20 Entered 04/02/20 23:29:34                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 15-81581-TML
Brian Joseph Alshanski                                                                                     Chapter 13
Jennifer Anne Alshanski
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-3                  User: kcollopyn                    Page 1 of 1                          Date Rcvd: Mar 31, 2020
                                      Form ID: defdso13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 02, 2020.
db/jdb         +Brian Joseph Alshanski,   Jennifer Anne Alshanski,   4703 W Shore Drive,
                 McHenry, IL 60050-3633

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2020 at the address(es) listed below:
              Joseph S Davidson    on behalf of Debtor 1 Brian Joseph Alshanski jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson    on behalf of Debtor 2 Jennifer Anne Alshanski jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Lydia Meyer     ecf@lsm13trustee.com
              Lydia Meyer     on behalf of Trustee Lydia Meyer ecf@lsm13trustee.com
              Michael N Burke    on behalf of Creditor   Nationstar Mortgage LLC
               bk_il_notice@fisherandshapirolaw.com
              Patrick S Layng    USTPRegion11.MD.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor   Nationstar Mortgage LLC ND-Four@il.cslegal.com
              Richard B Aronow    on behalf of Creditor   NATIONSTAR MORTGAGE LLC raronow@logs.com,
               BK_IL_Notice@fisherandshapirolaw.com
              Richard B Aronow    on behalf of Creditor   Nationstar Mortgage LLC raronow@logs.com,
               BK_IL_Notice@fisherandshapirolaw.com
                                                                                             TOTAL: 9
